UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-5055


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JORGE MONGE,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:07-cr-01365-HMH-7)


Submitted:    August 17, 2009                 Decided:   August 28, 2009


Before WILKINSON, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew B. Moorman, BANNISTER & WYATT, LLC, Greenville, South
Carolina, for Appellant. Regan Alexandra Pendleton, Assistant
United States Attorney, William Jacob Watkins, Jr., OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Jorge Monge appeals from his conviction and 121-month

sentence         entered      pursuant       to      his        guilty      plea       to     a

methamphetamine conspiracy.              Counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), asserting that

there      are    no   meritorious     issues     for      appeal,       but    questioning

whether      Monge’s     sentence      was    cruel       and     unusual       punishment.

Although informed of his right to do so, Monge has not filed a

pro   se    supplemental       brief.        After    a    thorough       review       of   the

record under Anders, we affirm.

                 Monge was sentenced at the low end of his advisory

Guidelines range and received a sentence one month longer than

the applicable statutory minimum.                    On appeal, he asserts that

his sentence was cruel and unusual punishment, given his minimal

prior record and his minor role in the offense.                          However, “[t]he

Supreme Court has never held that a sentence to a specific term

of    years,      even   if    it    might   turn    out     to    be     more       than   the

reasonable life expectancy of the defendant, constitutes cruel

and unusual punishment.”              United States v. Khan, 461 F.3d 477,

495 (4th Cir. 2006).               Though “[s]evere, mandatory penalties may

be cruel, . . . they are not unusual in the constitutional

sense.”          Harmelin     v.    Michigan,     501      U.S.    957,        994    (1991).

Accordingly, Monge’s assertion is without merit.



                                             2
           Our        independent   review    of     the     record      reveals   no

meritorious issues for appeal.              Accordingly, we affirm Monge’s

conviction      and    sentence.     This    court     requires       that   counsel

inform Monge, in writing, of his right to petition the Supreme

Court of the United States for further review.                     If the client

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                      Counsel’s

motion must state that a copy thereof was served on the client.

We   dispense    with     oral   argument    because       the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                       3